Citation Nr: 0019130	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active duty training in the military from 
September 1978 to December 1978 and active duty from March 
1980 to December 1981.

The current appeal arose from an October 1993 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for right knee pain as secondary to the 
service-connected residuals of a fracture of the right ankle, 
and an evaluation in excess of 10 percent for the right ankle 
disability.  The RO also granted entitlement to service 
connection for varicose veins of the right leg as secondary 
to the service-connected right ankle disability.  

In May 1996 the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a right knee disorder as secondary to 
the service-connected right ankle disability, and affirmed 
the 10 percent evaluation for varicose veins of the right 
leg.  

In November 1996 the RO affirmed the determination that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder as secondary to the service-connected right ankle 
disability, affirmed the 10 percent evaluations for residuals 
of a fracture of the right ankle and varicose veins of the 
right leg, and denied entitlement to  service connection for 
phlebitis.

In March 1997 the RO, in pertinent part, affirmed the denial 
of entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle.

In November 1997 the Board of Veterans' Appeals (Board) 
granted entitlement to service connection for a right knee 
disorder manifested by pain as secondary to the service-
connected right lower extremity disabilities, and remanded 
the issue of entitlement to an increased evaluation for 
residuals of a fracture of the right ankle to the RO for 
further development and adjudicative actions.

In January 1998 the RO implemented the November 1997 Board 
decision by issuing a rating decision reflecting right knee 
pain as service-connected with assignment of a 10 percent 
evaluation effective September 22, 1995.  In January 1998 the 
veteran filed a notice of disagreement with the effective 
date of the grant of service connection.

In March 1998 the RO granted entitlement to an effective date 
for the grant of service connection for right knee pain with 
a 10 percent evaluation retroactive to July 6, 1992, the date 
of the veteran's claim for service connection for a right 
knee disability.  This grant in effect resolved this 
particular claim on appeal.

In July 1999 the RO affirmed the 10 percent evaluations for 
the right knee, right ankle, and varicose veins disabilities, 
denied entitlement to a TDIU, and issued a supplemental 
statement of the case as to the denials of increased 
evaluations for service-connected disabilities.  The veteran 
filed a notice of disagreement with the above determination 
in its entirety in September 1999.  The RO issued a statement 
of the case and a supplemental statement of the case as to 
the denials of entitlement to increased evaluations for the 
right knee and varicose veins disabilities and a TDIU.  The 
veteran did not submit a substantive appeal in response to 
the statements of the case, and these claims are otherwise 
not considered part of the current appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that the remand development was not 
completed as requested and that as a result the potential for 
prejudice exists.  The VA examiner in September 1998 stated 
that he previously saw the veteran.  The physician 
acknowledged that the examination request was to have a 
different doctor see the veteran.  He stated that since the 
veteran had traveled a great distance, he would see him.  The 
Board's remand specifically directed the RO to arrange for an 
examination of the veteran by specialists who had not 
previously seen him.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions.  In the instant case, the Board finds that the 
instructions for further development set forth in the 
November 1997 remand have not been met with full compliance 
and therefore does not allow the Board to render a fair and 
equitable decision.

Accordingly, the case is again REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should obtain the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to 
treatment of the veteran for his right 
ankle disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon and/or other 
appropriate specialist(s) who have not 
previously seen him for treatment and/or 
examination for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected residuals of a fracture of the 
right ankle.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
veteran's records were in fact presented 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected right ankle disability in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It is requested that the examiner provide 
explicit responses to the following 
questions for the right ankle disability:

(a) Does the service-connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the right 
ankle disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right ankle 
disability.

(d) The examiner is also requested to 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the right ankle disability, 
and if such overlap exists, the degree to 
which the non-service-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disability.  If the 
functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner should so 
indicate.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998)

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
increased evaluation for residuals of a 
fracture of the right ankle with 
application of the criteria of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the Court's 
holdings in DeLuca, supra, where 
applicable, as well as document the 
applicability of the provisions of 38 
C.F.R. § 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

















































































































































 



